Citation Nr: 1427970	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  05-33 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran had active military service with the United States Army from June 1964 to June 1967, to include service in Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, denied service connection for peripheral neuropathy of the upper extremities.  The Veteran requested a Board hearing on his VA- Form 9, but later withdrew this request, opting instead for an informal conference at the RO. 

The Board remanded this case for additional development in January 2008.  In September 2009, the Board denied entitlement to service connection for the claimed disability. 

The Veteran appealed this denial to the Court of Appeals for Veterans Claims (the Court), which in June 2010, based on a Joint Motion, remanded the matter for further development and consideration. 

In November 2010, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

As noted in the previous remand, acute and subacute peripheral neuropathy are among the conditions listed as presumptively service connected for herbicide exposed Veterans.  This refers to "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  38 C.F.R. § 3.309(e). 

A February 2009 VA examination diagnosed chronic tingling and numbness of bilateral upper extremities due to carpal tunnel syndrome.  The February 2009 VA examiner opined that because the form of neuropathy currently diagnosed was not transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset, it was less likely than not the current disability was related to herbicide exposure.  The examiner did not discuss or opine as to whether the form of neuropathy which was actually diagnosed was related to herbicide exposure.  A medical opinion which relies upon the lack of listing as a presumptive condition, without consideration of direct service connection, is inadequate.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Consistent with the Joint Motion, the Board's November 2010 remand ordered a VA peripheral nerves examination and opinion that would include a discussion of any relationship between current neuropathy of the upper extremities and the Veteran's established exposure to herbicides.  The examiner diagnosed bilateral carpal tunnel syndrome and stated that it was caused by repetitive movements of both wrists; the examiner did not specifically comment on the Veteran's herbicide exposure.  As this was specifically included in the remand instructions, such failure renders the opinion inadequate.  See Barr, 21 Vet. App. at 311-12; Stegall, 11 Vet. App. at 271.





Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA peripheral nerves examination.  The claim file must be reviewed in conjunction with the examination.  The examiner is to opine as to whether any currently diagnosed peripheral neuropathy of the upper extremities, to include that related to carpal tunnel syndrome, is at least as likely as not caused or aggravated by military service, to specifically include discussion of any relationship to established exposure to herbicides.  The examiner is not to consider the existence of any presumptions regarding acute and subacute peripheral neuropathy in so opining.  A full and complete rationale for all opinions expressed must be provided. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



